Citation Nr: 0208445	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  91-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 21, 1991, 
for the grant of service connection for arteriosclerotic 
heart disease (ASHD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1943 to November 
1945.  He was a prisoner-of-war (POW) of the German 
government from December 1944 to April 1945.  His awards 
included the Combat Infantryman Badge.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1990 RO rating decision that denied service 
connection for heart disease.  Subsequent RO rating decisions 
granted service connection for ASHD, effective from August 
24, 1993.  In a September 1999 decision, the Board granted an 
earlier effective date of March 21, 1991, for service 
connection for ASHD.

The veteran appealed the September 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2002 order, the Court reversed the September 1999 
Board decision and remanded the case for the assignment of an 
effective date of March 16, 1990, for service connection for 
heart disease.


FINDINGS OF FACT

1.  On March 13, 1990, the veteran submitted medical evidence 
in connection with an unrelated claim that showed he received 
treatment for heart problems from 1988 to 1990 from a private 
physician.

2.  On March 16, 1990, the veteran submitted a claim for an 
increased (compensable) evaluation for his service-connected 
residuals of malnutrition noting his treatment by the above-
noted private physician.

3.  On June 22, 1990, the veteran submitted a request for 
physical examination for residuals of malnutrition noting his 
treatment in 1988 for heart problems with an attached report 
from a VA social worker relating that the veteran was 
claiming service connection for heart disease related to 
malnutrition and his POW experience.

4.  On July 17, 1990, the veteran submitted a formal claim 
for heart disease.

5.  On March 21, 1993, the veteran testified and submitted an 
opinion from the above-noted private physician that the 
veteran's stress and malnutrition while a POW worsened his 
heart condition.


CONCLUSION OF LAW

The veteran's correspondence received on March 16, 1990, is 
an informal claim for service connection for heart disease; 
the criteria for the granting of service connection for ASHD 
from the earlier effective date of March 16, 1990, are met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the June 2002 order, the Court reversed the September 1999 
Board decision and instructed the VA Secretary to grant 
service connection for heart disease from the earlier 
effective date of March 16, 1990.  The salient information in 
this case is discussed below.

On March 12, 1990, the veteran submitted private medical 
reports in connection with an unrelated claim showing 
treating for heart problems from 1988 to 1990.  On March 16, 
1990, he submitted a claim for an increased evaluation for 
his service-connected residuals of malnutrition (rated 
zero percent).  In it, he reported treatment by a private 
physician as demonstrated by the medical reports received on 
March 12, 1990.  On June 22, 1990, he filed a request for a 
physical examination for residuals of malnutrition and 
specifically referred to heart problems in 1988 and 1989, and 
attached a report from a VA social worker noting that the 
veteran was claiming service connection for a heart condition 
that he felt was directly related to his malnutrition and POW 
experience.

The veteran filed a formal claim for service connection for a 
heart condition on July 17, 1990.  On March 21, 1991, he 
testified at a hearing and submitted an opinion from the 
private physician who treated him for heart problems from 
1988 to 1990 that noted the veteran's heart condition 
worsened due to stress and malnutrition while a POW.

A review of the records shows that service connection has 
been established for anxiety with depression manifested by 
gastrointestinal complaints, rated 30 percent, effective from 
June 1990; sinusitis, rated 10 percent, effective from March 
1948; and malnutrition, rated zero percent, effective from 
January 1947.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

Where a veteran who is a former POW and was detained for not 
less than 30 days and beriberi heart disease-ischemic heart 
disease if the veteran experienced localized edema while a 
POW-becomes manifest to a degree of 10 percent any time 
after such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  These provisions relating to 
beriberi heart disease are effective from August 24, 1993.  
59 Fed. Reg. 35464 (1994).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Otherwise, it 
is the date entitlement arose or the date of receipt of the 
claim, whichever is later.

The Court has held that the Board is required to determine 
whether a written communication evinces a belief by a veteran 
that he is entitled to a particular benefit and constitutes 
an informal claim.  Servello v. Derwinski, 3 Vet. App. 196 
(1992).  In this case, the correspondence received on March 
16, 1990, from the veteran referring to his treatment by a 
private physician for heart problems as demonstrated by 
medical records submitted on March 12, 1990, constitutes an 
informal claim for service connection for heart disease.

The medical evidence links the veteran's heart condition as 
manifested in 1988 to his service-connected conditions and 
experiences while a POW.  Hence, service connection is 
warranted for the veteran's heart disease from March 16, 
1990, the date of receipt of his informal claim for this 
benefit. 

	(CONTINUED ON NEXT PAGE)






ORDER

An effective date of March 16, 1990, for the grant of service 
connection for ASHD is granted, subject to the regulations 
applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

